IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF L.D.W., A MINOR        : No. 407 MAL 2018
                                          :
                                          :
PETITION OF: L.D.W., A MINOR              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.